967 F.2d 586
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Brian Patrick HERN, Plaintiff-Appellant,v.Larry ADAMSON, et al., Defendants-Appellees.
No. 91-16154.
United States Court of Appeals, Ninth Circuit.
Submitted June 23, 1992.*Decided June 26, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Brian Patrick Hern, a Nevada state prisoner, appeals pro se the dismissal of his civil rights action against prison authorities.   Hern contends that the district court erred by refusing to permit him to withdraw from a civil rights action in which he was one of several plaintiffs and file an individual complaint against many of the same defendants.   We have jurisdiction under 28 U.S.C. § 1291 to review the dismissal of the individual complaint, and we affirm.


3
Hern was one of the plaintiffs in Schultz v. Procunier, No. CV-N-90-0511-ECR, a consolidated civil rights action in which the plaintiff prisoners claimed that Nevada prison authorities violated their constitutional rights by requiring them to submit to drug tests based on their identification as members of a "white brotherhood" involved in drug trafficking.   Hern's individual complaint in No. CV-91-0253-ECR raised similar claims about the drug testing.   Accordingly, the district court did not err by dismissing the individual action because another action involving the same subject matter was pending.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3